Citation Nr: 1213931	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by left leg pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee in which the RO found that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for asthma.  In that same decision, the RO denied the appellant's claim of entitlement to service connection for arm, neck and leg pain.  

The Veteran had active service from October 1976 to January 1986, and from September 2002 to September 2003, in addition to many years of service with the United States Army National Guard.  He appealed the denial of the above noted claims to the Board.  Thereafter, additional evidence was associated with the claims file.  After reviewing the additional evidence, the RO reopened the Veteran's previously denied asthma claim, but denied the claim on its merits.  The RO then referred the case to the Board for appellate review. 

The appellant testified before a Decision Review Officer at the RO regarding his claims in October 2008.  A copy of the hearing transcript is of record and has been reviewed.  The Board observes for the record that the appellant requested and was scheduled for a personal hearing before a BVA Veterans Law Judge. See August 2009 BVA remand.  However, the appellant withdrew his request for this hearing in November 2009; and as a result, the BVA hearing was cancelled. 

In March 2011, the Board reopened and granted the Veteran's service connection claim for asthma.  This represents a complete grant of the benefit sought with respect to the asthma claim.  Also in March 2011, the Board remanded the Veteran's service connection claim for a disability manifested by arm, neck, and leg pain for further development.  

Thereafter, in a February 2012 rating decision, the RO granted service connection for status-post cervical fracture with residual strain, as well as for a left arm strain, assigning separate noncompensable evaluations, effective June 28, 2006.  This represents a complete grant of the benefits sought with respect to the Veteran's service connection claims for cervical spine and left arm pain.  Accordingly, the remaining issue on appeal is entitlement to service connection for a disability manifested by leg pain.  

The issues of entitlement to initial increased ratings for cervical spine disability, left arm disability, and asthma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 deferred rating decision and March 2012 written argument.  The Board does not have jurisdiction over them, and they are therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Between the Veteran's first and second periods of active service, he was involved in a motor vehicle accident.

2.  Reports of leg pain were shown prior to the Veteran's second period of active service; however a disability manifested by leg pain was not diagnosed at that time.  

4.  The Veteran's left leg strain is not etiologically related to active service, or to his service-connected cervical spine disability.  

CONCLUSION OF LAW

A left leg strain was not incurred in or aggravated by active military service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board further notes that the United States Court of Appeals for the Federal Circuit recently vacated the previous decision of the Court in Vazquez v. Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in August 2006, April 2011, and December 2011.  These letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of February 2012 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and lay statements.  The Veteran has undergone a VA examination in conjunction with this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Background

The Veteran's had his first period of active service from October 1976 to January 1986.

A review of the medical evidence in this case reveals that the Veteran was involved in a motor vehicle accident ("MVA") in March 2000 that resulted in his being diagnosed with a spinal cord injury at the C-3 to C-5 level.  October 2008 hearing transcript, pgs. 8-9; see also April 2000 social work assessment record (the appellant was diagnosed as a quadriplegic at the C-2/3 level after a motor vehicle accident in March 2000); post-service medical records dated in February 2007 (the appellant was assessed as "incomplete C3 quad, ASIA impairment D"). 

According to a DA Form 7349, ["Annual Medical Certificate"], signed in August 2002, the Veteran noted his prior MVA and indicated that he experienced stiffness in his legs.  

When recalled for active service in September 2002, it was noted that the appellant had a medical condition consisting of a "cervical spine fusion"; but that this condition would not inhibit the a Veteran's ability to wear a forty pound backpack, complete a two-mile run and also to perform other physical fitness types of exercises involving the legs.  See August 2002 physical profile; October 2008 hearing transcript, p. 9. 

A November 2002 medical examination report also references the Veteran's statements of experiencing recurrent back pain, a painful shoulder, elbow and/or wrist and that the Veteran reported having "numbness or tingling."  See November 2002 report of medical examination; November 2002 report of medical history. 

Medical records dated in December 2002 reveal that the Veteran was seen with complaints that he "hurt all over"; and that he was provisionally diagnosed with degenerative joint disease and/or degenerative disc disease in January 2003 during a follow-up examination for cervical spine problems.  See December 2002 and January 2003 medical records.  At that time, the Veteran was also noted as having a history of a cervical spine fusion C5-6-7, with complaints of increased pain in the neck and paresthesias of the "R/L arm."  See January 2003 medical records. 

According to a DA Form 7349-R, ["Annual Medical Certificate"], signed in July 2003, the Veteran reported left leg pain while on active duty.  

In April 2011, the Veteran was afforded a VA examination at which time he reported that he had developed left leg problems after being in a MVA while in the National Guard.  The examiner diagnosed the Veteran with left leg arthralgia status-post cervical fracture, and opined that the left leg pain is less likely as not caused by or a result of preexisting cervical spine disorder.  In arriving at such opinion, the examiner stated that the literature reflects that it is not likely that pain from a cervical injury will travel to the legs.  In an addendum medical opinion dated in February 2012, the same examiner asked that the previous diagnosis of the left leg arthralgia, in pertinent part, be disregarded since it was not a definitive diagnosis for rating purposes.  Instead, the examiner clarified that the Veteran is diagnosed with a left leg strain.

In February 2012, a different examiner was asked to determine whether it is at least as likely as not that the Veteran's left leg strain had its onset during service, or is otherwise etiologically related to service.  The examiner indicated that she reviewed the claims file and then opined that it was less likely as not that the Veteran's left leg disability was incurred in, or caused by, the claimed in-service injury, event or illness.  The examiner noted that although the Veteran had a motor vehicle accident in 1999/2000, he recovered enough to resume active duty in September 2002.  The examiner also noted that a February 2012 note shows a perfectly normal muscle examination.

III.  Legal  Criteria for Service Connection Claim

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).
In VAOPGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

IV.  Analysis

The medical evidence shows that the Veteran is currently diagnosed with a left leg strain.  Initially, the Board notes that the Veteran does not assert nor does the evidence show that his left leg disability was incurred during his first period of service.  Rather, the Veteran maintains that his left leg disability is related to his preexisting March 2000 orthopedic injury from the MVA that was asymptomatic when he entered active service in September 2002 and was aggravated during that period of service.  See Veteran's statements; October 2008 hearing transcript; June 2009 VA 646. 

As indicated, at the time of service entrance, those persons entering military service are presumed to be in sound physical condition, except for those disorders noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  The medical evidence in this case clearly reflects that the Veteran sustained injury to his cervical spine prior to his second period of service resulting in incomplete C3 quadripelgia; in 2002, he also reported experiencing "stiffness" in the legs following the accident; however while the Veteran's cervical spine disability clearly and unmistakably preexisted his second period of service, there is no similar clear and unmistakable evidence of an actual preexisting left leg disability.  

Further, while there is evidence that the Veteran's preexisting cervical spine disability was aggravated in service (service connection established for cervical spine disability in February 2012 rating decision based on aggravation) there is no competent and credible evidence showing that any aggravation of the cervical spine disability during service resulted in his left leg disability.  In other words, there is entirely no medical evidence showing that the Veteran's leg disability is in any way related to his cervical spine disability.  In fact, the April 2011 VA examiner concluded that the Veteran's left leg pain (later referred to as left leg strain) is less likely as not caused by, or a result of, the preexisting cervical spine disability.  In arriving at such opinion, the examiner explained that a review of the medical literature does not reflect that pain from a cervical spine injury is likely to travel to a person's legs.  

The Board has considered the Veteran's complaints of leg pain between his first and second periods of service and thereafter.  The Veteran, as a layperson, is competent to report observable symptoms, such as leg pain.  See Layno, supra.  However, he is not competent to provide a medical opinion and his statements do not amount to clear and unmistakable evidence that a leg disability preexisted his second period of service.  Accordingly, the presumption of soundness attaches with respect to any leg disability preexisting the second period of service and has not been rebutted by clear and unmistakable evidence, as required under 38 U.S.C.A. § 1111.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Thus, although there is evidence of leg pain complaints during the second period of service, the medical evidence does not show that the Veteran was ever diagnosed with a disability productive of leg pain during such service.  The Board notes that a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The first medical evidence showing a leg disability is not shown in the record until February 2012, at which time a diagnosis of left leg strain was confirmed.  Additionally, there is no competent medical evidence of a nexus between the current left leg strain and service.  In this regard, the February 2012 VA examiner specifically opined that the Veteran's left leg strain is less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  
 
Further, as noted, there is no medical evidence showing that the Veteran's left leg disability is proximately due to, the result of, or aggravated by, the now service-connected cervical spine disability.  The Board emphasizes the rationale provided by the April 2011 examiner -that the medical literature does not support the proposition that pain in the cervical spine pain will travel down to a person's legs.  

The Board notes that the Veteran has not submitted a medical opinion to contradict the findings of the VA examiner.  The only evidence in support of the Veteran's claim is his lay statements.  In Buchanan v. Nicholson, 415 F.3d 1331, 1337 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Indeed, "'competent lay evidence can be sufficient in and of itself'" to support a finding of service connection.  See Jandreau v. Nicholson, 492 F.3d at 1376 (quoting Buchanan, 451 F.3d at 1355 ).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Id. at 1377.  Nevertheless, even where competent lay testimony is offered, it is ultimately the Board's responsibility to evaluate the probative value of all evidence of record, lay or otherwise.  See Caluza, 7 Vet. App. at 506 (holding that the Board "must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence").  The Board is entitled to "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Buchanan, 451 F.3d at 1337  .

In this case, there is no evidence of a chronic disease in service and there is no evidence of a chronicity of symptoms in service.  The Veteran is not competent to indicate that any symptoms that he may have experienced during service are indicative of a chronic disability and the VA examiner provided a considered opinion wherein she concluded that the Veteran's left leg disability was not related to military service reported by the Veteran.

Unlike the facts in Barr v Nicholson, 21 Vet. App. 303 (2007), where the veteran was said to be competent to identify a disability of varicose veins, or in Jandreau a dislocated shoulder, this Veteran's disorder does not lend itself to self diagnosis.  For the same reason, the Federal Circuit's opinion in Davidson v. Shinseki, supra, is unavailing in this case.  The claim requires competent medical evidence to link the current disorder, a disorder first shown after service, to the Veteran's period of active military service.  The only medical evidence of record to address that issue is against such a finding.  Moreover, although the Veteran has indicated that he experienced chronic leg pain in and since military service which is related to a current disorder, this is in direct contradiction to the available evidence.  Therefore, the Board does not find him credible in this respect.  Further, even considering the Veteran's report of chronic leg pain in service and afterwards credible, the VA examiner specifically considered it and did not find it to be sufficient to establish a basis for a positive nexus opinion.

The Board finds the 2011 and 2012 VA opinions to be factually accurate and fully articulated.  They also contain sound reasoning.  Therefore these medical opinions are afforded significant probative value.  Both VA examiners reviewed the claims file and included a synopsis of the Veteran's medical history, and an examination of the Veteran was performed in April 2011.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, the competent medical evidence indicates that the Veteran's current left leg strain is not likely related to his active service, or to his service-connected cervical spine disability.  Service connection for a left leg disability must therefore be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002). 

ORDER

Entitlement to service connection for a disability manifested by left leg pain, to include a left leg strain, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


